Title: To George Washington from John Dunn, 9 January 1798
From: Dunn, John
To: Washington, George



Sir
Philadelphia Jany 9th [1798]

The charming Poem which accompanies this was committed to my care near four weeks ago by Mrs Morton for the purpose of being forwarded to you. By delays on the Road I have unfortunately retarded your Perusal of a Poem dictated by Taste and Genius and displaying like its author an exalted Veneration for you—In transmitting it thus late I thought it necessary to mark explicitly that the Delay is not attributable to any want of Zeal or

Respect in Mrs Morton, but is solely attributable to me. I have the Honour to be with the most perfect respect Sir your most devoted and obedient Servt

John Dunn


P.S. May I flatter myself with the hopes of hearing that this Package has arrived safe?

